Title: To James Madison from Elbridge Gerry, 12 December 1811
From: Gerry, Elbridge
To: Madison, James


Dear Sir,
Cambridge 12th December 1811
The late President Adams communicated to me yesterday, in a friendly interveiw at my house, the enclosed extract of a letter; & expressed great apprehension, that if all the propositions, for enforcing the non intercourse act, should be adopted, they will overthrow the republican governments of the New England States & make them compleatly federal. The searching houses, as proposed before the repeal of the embargo act, produced great excitements in this quarter, & being high ground, was immediately seized by the malecontents to produce a civil war. It will be wise to consider well of the subject, before it is adopted in toto. The above, with the extract, will be considered in a confidential light, & used with precaution.
As there are ten thousand troops to be raised, it is the wish, as far as I am informed, of your friends, & certainly of the one who now addresses You, that our firm & determined friend Governor Hull should have a Brigadier General’s command, if, as it appears to be, consistent with his present office.
I propose to address you soon on the subject of my public greivance, & in the interim remain dear Sir with the highest estimation & respect, your Excellency’s obedt Sert
E. Gerry
